 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

JONESBORO DIVISION
BMO HARRIS BANK NA PLAINTIFF
Vv. No. 3:19-cv-31-DPM
RICHARD LONG; and JUDY LONG DEFENDANTS
ORDER

1. Hog Wild Logistics, LLC entered into nine security and loan
agreements with a lender between May 2013 to December 2015 to
secure financing for trailers and trucks. It also executed three vehicle
lease agreements. Ne 1 at 4-5. In December 2014, Richard Long signed
a personal guaranty of the agreements; his wife Judy did the same in
February 2017. Along the way, BMO Harris Bank stepped into the
original lender’s shoes. Hog Wild defaulted in November 2018 and has
since failed to make monthly payments. It owes $739,842.00. BMO
Harris demanded payment from the Longs, but neither paid, so the
Bank sued them both. It made good service on Richard in March 2019.
Ne 10-2. Now BMO Harris has moved for a default judgment against
him.

2. BMO Harris’s motion for a default judgment, Ne 12, is partly
granted and partly denied without prejudice. FED. R. CIV. P. 55(b)(2).
The Clerk has entered a default against Richard. No 11. BMO Harris’s
complaint, along with the exhibits and affidavits, show that the Bank is
 

entitled to judgment on Richard’s liability. Ne 1 at 7; Ne 12-1 at 6. But
BMO Harris should take possession of the listed collateral and sell it.
The Court declines to enter both an order of possession and a full
money judgment at this point. After the sale, the Bank should move for
a deficiency judgment, including collection expenses and a reasonable
attorney’s fee.

The Court therefore orders Richard Long to surrender the
collateral to BMO Harris immediately. The Bank is entitled to
repossess:

e a 2014 Hyundai trailer with VIN #3H3V532CXET202079; and

e a 2014 Hyundai trailer with VIN #3H3V532C6ET202063.

3. BMO Harris’s claims against Judy Long are dismissed without
prejudice for lack of service. FED. R. Civ. P. 4(m).

4. Report on sale, and renewed motion for judgment, due by 15
October 2019.

So Ordered.

PV 4AM F-.
D.P. Marshall Jr.
United States District Judge

IS July 2014

 
